DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-9 and 14-17 are rejected under 35 U.S.C. 102(a) as being anticipated by Smith (11,284,611). Smith discloses, in figs. 1-6, 
Re-claims  1, 14, 15, a liquid dispersion system, the system comprising:
 a spray rig 10 comprising:
 a sleeve  30 configured to engage an arm 106 of an arm-bed truck; and
 a first spray boom 3262 engaged with the sleeve; and
 a tank carrier comprising: a receptacle 26; and
 a boom rest configured to receive the first spray boom (see fig. 2). 
Re-claim 2, wherein the tank carrier comprises a liquid in fluid communication with the spray rig. Re-claim 3, wherein the tank carrier further comprises a receiver 104 configured to engage the arm of the arm-bed truck.
 	Re-claim 4, wherein the tank carrier further comprises an angle iron 108  configured to  engage at least a portion of a bed of the arm-bed truck. 
Re-claims  5, 16, wherein the first spray boom 32 is hingedly engaged with the sleeve.
Re-claim 6, wherein the first spray boom is hingedly engaged with the sleeve via a compression hinge 52.
Re-claims 7, 17, wherein a boom adapter 30A facilitates engagement of the first spray boom
with the sleeve.
Re-claim 8, wherein the spray rig comprises a second spray boom 34.
Re-claim 9, wherein the spray rig comprises a third spray boom 38. 

Claims 10, 11 and 13 are rejected under 35 U.S.C. 102(a) as being anticipated by Kohn (2016/0312432). Kohn discloses, in figs. 1-8, 
Re-claim 10, an apparatus comprising a carrier, wherein the carrier 10 comprises:
 a receptacle configured to receive freight;
an angle iron (fig. 8)  adapted to engage a portion of a bed of an arm-bed truck; and a receiver 30 configured to receive an arm of the arm-bed truck. 
Re-claim 11, wherein,  the receiver 30 comprises a first receiver member and second  receiver member, each of the first and second receiver members comprising a plate and a guide rail. 
Re-claim 13,  further comprising a spray rig 50 configured to engage the arm of the arm-bed truck (fig. 4).


Allowable Subject Matter
Claims 18-20 are allowed.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        October 25, 2022